Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendments filed on 10/12/2021. Claims 1 and 10 have been amended. 
This 2nd Final Office Action is to address the claims 8, 12-17 missing in the Final Office Action issued on 10/22/21. Claims 1-17 are pending.
This Action is made Second Final.
Claim Objections
Claims 13, 14 and 16 are objected to because of the following reasons:
Claims 13 - Regarding the limitation “the conductive line is configured to provide the same-color signal to the second pixels through the second wirings”: The phrase “the same-color signal” is not clear, for lacking proper antecedent basis; i.e., what is “the same-color signal”, what “color signal”?.
Claims 14 - Regarding the limitation “wherein the second wirings and the data lines are not electrically connected to same signal source”: the phrase “same signal source” is not clear, for lacking proper antecedent basis; i.e., what is “same signal source”, what “signal source”?.
Claims 16 - Regarding the limitation “the conductive line is configured to provide a same-color signal to the second pixels through the second wirings thereby the second pixels display a black picture”: The phrase “a same-color signal” is not clear, for lacking proper antecedent basis; i.e., what is “ same-color signal”, what “color signal”?.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 4-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2008/0231583 in view of Shin et al. US 2017/0102578.
Claim 1: Chen et al. disclose a display panel, comprising:
(Fig. 3A) a pixel array comprising a plurality of first pixels S1 (upper pixels350) and 
(Figs. 1, 3) a plurality of second pixels S2/124 (lower pixels 350/124) [0050]; 
a plurality of first wirings 330 (data line) [0050] electrically connected to the first pixels 350 (upper pixels), respectively; 
a plurality of second wirings 330 (data line) electrically connected to the second pixels 350 (lower pixels), respectively; 
(Fig. 3C) a conductive line 360 (floating line) [0053] extended to partially overlap the second wirings 330/120 (data line) and electrically connected to the second wirings 330/120 (by welding portion 362a) [0053], wherein the conductive line 360 (floating line) is configured to provide a same-color signal to the second pixels 350; – [Note: as shown in Fig. 3A, the broken data line 330 in the middle-left is welded to the first 
(Fig. 3C) wherein the conductive line 360 (floating line) is electrically connected to the second wirings 330/120 (by welding portion 362a) thereby controlling images displayed by the second pixels 350
(Fig. 3B) an insulation layer 391 (first insulation layer) [0050] disposed between the first wirings 330 (normal data lines 330) and the conductive line 360 (floating line).
Except
the conductive line, having one end of the conductive line electrically connected to a same- color signal driving circuit of a first source driving component module.
however Shin et al. teach
(Fig. 1) the conductive line 142a (data transmission line) [0038], having one end of the conductive line 142a electrically connected to a same-color signal driving circuit 410 (data driving chip) of a first source driving component module 400 [0039]
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Shin's structure in order to provide a rescue circuit of display panel and a rescue method thereof that improve resistive-capacitive (RC) delay occurring in a signal line, as taught by Shin [0002].

Claims 2, 4-7, 9, 12-14
Claim 2: (Fig. 1) [0005] a substrate 100, wherein the pixel array (a plurality of pixel electrodes 140) is disposed on the substrate 100, and the minimum vertical distance from the first pixels (center row) to an edge of the substrate is greater (inherent) than the minimum vertical distance from the second pixels (outer edge) to the edge of the substrate.
Claim 4: Regarding the limitation “the end surfaces of the second wirings are aligned with the same edge line of the substrate”: Chen et al. disclose in (Fig. 3) a substrate 300, wherein the pixel array is disposed on the substrate 300, each of the second wirings 330 has an end surface, except (to make a cut such that) the end surfaces of the second wirings are aligned with the same edge line of the substrate. It would have been obvious to one having ordinary skill in the art at to make a cut so that the end surfaces of the second wirings are aligned with the same edge line of the substrate, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 5: Regarding the limitation “an area of each of the third pixels is smaller than an area of each of the first pixels and the second pixels”: Chen et al. disclose in (Fig. 3) a substrate 300, wherein the pixel array is disposed on the substrate 300, the pixel array further comprises a plurality of third pixels, the second pixels are located between the first pixels and the third pixels, except (to make a cut such that) an area of each of the third pixels is smaller than an area of each of the first pixels and the second pixels. It would have been obvious to one having ordinary skill in the art to make a cut so that an area of each of the third pixels is smaller than an area of each of the first pixels and the 
Claim 6: (Fig. 2C) a line width of the conductive line 260 is greater than a line width of each of the first wirings 230 [0009]
Claim 7: (Fig. 6) a gate driving array circuit electrically connected to the conductive line 380 (the scan line 320, which is inherently electrically connected  to a gate driving array circuit, is connected by second patterned floating line 380, the first patterned connecting wire 370 and the second patterned connecting wire 390 for repairing the scan line 320) [0066-0068]
Claim 9: (Fig. 3C) the conductive line 360 has a plurality of protrusions 362a/364a/364a/ 362a (welding portions), each of the protrusions protrudes toward the second wirings 330 (data line) and is connected to the second wirings 330 (data line), wherein the insulation layer 391 surrounds the protrusions 362a/364a/364a/362a (welding portions).
Claim 12: (Fig. 1) a plurality of third wirings 120 (data lines) [0005] electrically connected to a second source driving component module (inherent, data lines are driven by data driver) and a plurality of data lines electrically connected to the first pixels (inherent, pixels are connected to data lines) – Regarding the limitation “overlapping a cutting plane, and the third wirings become the second wirings of the display panel after cutting”: this is a “product-by-process” claim which implies a certain process is required. The method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Claim 13: (Fig. 1) a plurality of data lines 120 [0005] electrically connected to the first pixels, wherein the second wirings and the data lines (120) are not electrically connected (it is well known in the art that a pixel could display multiple picture colors, including a black picture) - Regarding the limitation “the conductive line is configured to provide the same-color signal to the second pixels through the second wirings”: The phrase “the same-color signal” is not clear, for lacking proper antecedent basis; i.e., what is “the same-color signal”, what “color signal”?.
Claim 14: (Fig. 1) [0005] a substrate 100, wherein the first pixels (140) and the second pixels (140) are disposed on the substrate 100, and the minimum distance from the first pixels (left-most pixel 140) to an edge of the substrate (right-edge of substrate 100) is greater than the minimum distance from the second pixels (right pixel 140) to the edge of the substrate (right-edge of substrate 100), at least some of the second pixels are located between the first pixels and the edge of the substrate, and each of the second wirings (120/120/120…) is electrically connected to corresponding column of the second pixels without any broken; and a plurality of data lines 120 (left-most data lines 120) electrically connected to the first pixels (left-most pixel 140) – Regarding the limitation “wherein the second wirings and the data lines are not electrically connected to same signal source”: the phrase “same signal source” is not clear, for lacking proper antecedent basis; i.e., what is “same signal source”, what “signal source”?. 

Claim 8: Chen et al. disclose a display panel, comprising:
(Fig. 1) a pixel array comprising a plurality of first pixels (top left-edge pixel 140) and a plurality of second pixels (bottom right-edge pixels 140) [0005]; 
Shin et al. teach
(Fig. 1) a plurality of second source driving component modules (400/400/400…) on one side (right side) of the first source driving component module 400 (module 400 on left-most edge), and the first source driving component module 400 (on left edge) is farther from the second pixels (Chen’s bottom right-edge pixel 140, Fig. 1) than the plurality of second source driving component modules (400/400/400…) are.
It would have been obvious to one of ordinary skill in the art to modify Chen's invention with Shin's structure in order to provide a rescue circuit of display panel and a rescue method thereof that improve resistive-capacitive (RC) delay occurring in a signal line, as taught by Shin [0002].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2008/0231583, Shin et al. US 2017/0102578 as applied to claim 1 above, and further in view of Chen et al. US 2012/0147311 (hereinafter”Chen-311”).
Claim 3: Chen et al. disclose as in claim 2
Chen-311 teaches
Regarding the limitation “wherein at least a portion of the second pixels are arranged in a last column of the pixel array, and the minimum vertical distance from the portion of the second pixels to the edge of the substrate is greater than 0 micron and less than or equal to 150 microns”: Chen-311 in [0005] (Fig. 1) teaches “Due to the (large) number of pixels, the distance between two adjacent scan lines 12 or two adjacent signal lines 14 arranged on the substrate 10 is as small as several micrometers” thus a second/third pixels are small as several micrometers, meeting the requirement “the minimum vertical distance from the portion of the second pixels to the edge of the substrate is greater than 0 micron and less than or equal to 150 microns.”
.
Allowable Subject Matter
4.	Claims 10, 11, 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 10 is the inclusion of the limitation 
“…a pixel array comprising a plurality of first pixels and a plurality of second pixels; a plurality of second wirings electrically connected to the second pixels, respectively; and a conductive line, having one end of the conductive line electrically connected to a same-color signal driving circuit of a first source driving component module, being extended to partially overlap the second wirings and electrically connected to the second wirings, wherein the conductive line is electrically connected to the second wirings thereby controlling images displayed by the second pixels, the cutting plane is separated from a plurality of first wirings of the display panel and is overlapped with a substrate and the second wirings of the display panel, during the cutting, a portion of the conductive line is also cut off, such that an edge line of the substrate is aligned with an end surface of each of the second wirings and an end surface of the conductive line; and welding a conductive line to the second wirings...”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 10. Claims 11, 15 and 17 are also allowed due to their virtue of dependency.
Chen et al. US 2008/0231583, Shin et al. US 2017/0102578 and Chen et al. US 2012/0147311 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871